DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 Meeting #88bis, Hangzhou, China, 15th-19th May 2017, R1-1708954, Agenda item: 7.1.3.3.6, Source: Sequans Communications, Title: On multiplexing of URLLC and eMBB in DL, now onwards Document Sequans), in view of Sun et al., (Pub. No.: US 2018/0270022 A1).

Regarding Claim 1,	 (currently amended): Document Sequans discloses a network node arranged to provide communication at least in an unlicensed band where clear channel assessment CCA is required before transmissions (Document Sequans, A clear channel assessment (CCA) is performed based on the priority of the data that are to be scheduled for a transmission – it is checked whether the channel is clear or not occupied by some other data transmission, as on section 1, and Figs. 1 to 3), wherein the unlicensed band comprises a plurality of carriers, or sets of carriers, defining channels, and the network node is arranged to (Document Sequans, Figs. 1 to 3, the f axis)
prepare code block groups comprising code blocks from transport blocks, which transport blocks each comprises a payload intended for a respective receiver (Document Sequans, Figs. 1 to 3, f-t resources are occupied by codeblock groups (CBGs) for different receivers), 
map the code block groups to a wideband signal comprising a consecutive set of channels on the carriers of the unlicensed band; (Document Sequans, eMBB data are mapped on to consecutive f and t resources as in Figs. 1 to 3)
(Document Sequans, upon arrival of the URLLC data and their scheduling for transmission, it is clear that that the channel is not clear, but occupied by URLLC, data that are puncturing eMBB data, as on Fig. 2, section 3.1, the eMBB data will therefore have to be re-transmitted using other resources) transmit the code block groups mapped on the channels which are clear and omit transmissions of code block groups mapped on channels that are not clear, wherein the assessment and the transmissions are performed within a first time interval; (Document Sequans, the period of eMBB data is the first period for example between the first two control blocks) and
 transmit code blocks groups omitted to be transmitted using the HARQ procedure for retransmission prior receiving a non-acknowledgement NAK from a respective receiver of the code block group.  (Document Sequans, Fig. 2, Re-transmission of corrupted eMBB data before HARQ feedback, the HARQ feedback denoted as HARQ ACK/NACK, Fig. 2)
Document Sequans do not explicitly disclose following:
wherein each code block comprises a checksum enabling a hybrid automatic repeat request HARQ procedure on a per code block group basis; 
However, Sun discloses following:
wherein each code block comprises a checksum enabling a hybrid automatic repeat request HARQ procedure on a per code block group basis; (Sun, Abstract, The reference is directed to HARQ methods for code block group based transmission and discloses about code block (CB), code block groups (CBGs), and HARQ methods, Fig. 1, [0034], HARQ process, [0045]-[0046] HARQ operation at CBG-level, [0047] Enables more efficient use of resources and potentially reduces latency associated with the transmission and processing of duplicative information. Code blocks CBs in the TB be collected/grouped into code block groups CBGs, Figs. 4 through Fig. 9 disclose about CBG-level HARQ operation/HARQ process.  The Figs 5, [0052], [0057], Fig. 6, [0063], Fig. 8, [0071], and paragraph [0098] disclose about CRC check/CRC check with CBG bitmap)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Sequans before the filing date of the claimed invention with that of Sun so that wherein each code block comprises a checksum enabling a hybrid automatic repeat request HARQ procedure on a per code block group basis.  The motivation to combine the teachings of Sun would include the teachings on CBs, CBGs, and HARQ process/operation based on CBG-level.  It would improve latency, reliability, and security.  (Sun, [0002]-[0004], and [0006]-[0007])
 
Regarding Claim 2,	 (original): Document Sequans and Sun disclose the network node of claim 1, arranged to retransmit the code block groups omitted to be transmitted due to the channel not being clear using a same redundancy version as the omitted transmission would have used.  (Document Sequans, section 2.1 first bullet in the last group of bullets)

Regarding Claim 3,	 (currently amended): Document Sequans and Sun disclose the network node of claim 1, wherein a transport block comprising code block groups for transmissions within the first time interval is matched to channels which are determined (Document Sequans, URLLC are matched to the channel on which they are transmitted)
 
Regarding Claim 4,	 (currently amended): Document Sequans and Sun disclose the network node of claim 1, wherein the mapping of code block groups for a receiver comprises alignment of the code block groups to adjacent channels. (Document Sequans, It is implicit from the figures that the channels/carriers used for transmission of specific code blocks are adjacent)
  
Regarding Claim 5,	 (currently amended): Document Sequans and Sun disclose the network node of claim 4, arranged to apply multiple-input- multiple-output MIMO wherein the alignment of the code block groups is further based on used MIMO layers.  (Document Sequans, MIMO layers are regarded as just another resources used for transmission, such as f or t as in the Document Sequans)
 
Regarding Claim 6,	 (currently amended): Document Sequans and Sun disclose the network node of claim 4, arranged to provide control signals to receivers about code block group alignment.  (Document Sequans, section 2.1, last paragraph explaining CBG granularity)
 
Regarding Claim 7,	 (currently amended): Document Sequans and Sun disclose the network node of claim 1, arranged to apply guard bands between the channels at (Document Sequans, Usage of guard bands is well known in the art)
  
Regarding Claim 8,	 (original): Document Sequans and Sun disclose the network node of claim 7, further arranged to omit guard bands between adjacent clear channels at further transmissions when mapping of the code block groups to the channels when result of CCA is known for the first time interval. (Document Sequans, Guard bands, adjacent channels, mapping of the code block groups, CCA, time interval are well known in the art)
 
Regarding Claim 9,	 (currently amended): Document Sequans and Sun disclose the network node of claim 1, wherein the mapping of the code block groups to a wideband signal comprises mapping in time and channel, and the network node is arranged to initially group code blocks into the code block groups time-wise for forming the code block groups, and then to map the code block groups on the channels. (Document Sequans, Mapping f resources and then t resources or vice versa are equally possible design options)
 
Regarding Claim 10,	 (currently amended): Document Sequans discloses a method performed by a network node which is arranged to provide communication at least in an unlicensed band where clear channel assessment CCA is required before transmissions (Document Sequans, A clear channel assessment (CCA) is performed based on the priority of the data that are to be scheduled for a transmission – it is checked whether the channel is clear or not occupied by some other data transmission, as on section 1, and Figs. 1 to 3), wherein the unlicensed band comprises a plurality of carriers, or sets of carriers, defining channels, the method comprising: (Document Sequans, Figs. 1 to 3, the f axis)
 preparing code block groups comprising code blocks from transport blocks, which transport blocks each comprises a payload intended for a respective receiver (Document Sequans, Figs. 1 to 3, f-t resources are occupied by codeblock groups (CBGs) for different receivers), 
mapping the code block groups to a wideband signal comprising a consecutive set of channels on the carriers of the unlicensed band; (Document Sequans, eMBB data are mapped on to consecutive f and t resources as in Figs. 1 to 3)
assessing whether the channels, respectively, are clear (Document Sequans, upon arrival of the URLLC data and their scheduling for transmission, it is clear that that the channel is not clear, but occupied by URLLC, data that are puncturing eMBB data, as on Fig. 2, section 3.1, the eMBB data will therefore have to be re-transmitted using other resources), and transmitting the code block groups mapped on the channels which are clear and omitting transmissions of code block groups mapped on channels that are not clear, wherein the assessment and the transmissions are performed within a first time interval; and (Document Sequans, the period of eMBB data is the first period for example between the first two control blocks)
transmitting code blocks groups omitted to be transmitted using the HARQ procedure for retransmission prior receiving a non-acknowledgement NAK from a (Document Sequans, Fig. 2, Re-transmission of corrupted eMBB data before HARQ feedback, the HARQ feedback denoted as HARQ ACK/NACK, Fig. 2)
  Document Sequans do not explicitly disclose following:
wherein each code block comprises a checksum enabling a hybrid automatic repeat request HARQ procedure on a per code block group basis; 
However, Sun discloses following:
wherein each code block comprises a checksum enabling a hybrid automatic repeat request HARQ procedure on a per code block group basis; (Sun, Abstract, The reference is directed to HARQ methods for code block group based transmission and discloses about code block (CB), code block groups (CBGs), and HARQ methods, Fig. 1, [0034], HARQ process, [0045]-[0046] HARQ operation at CBG-level, [0047] Enables more efficient use of resources and potentially reduces latency associated with the transmission and processing of duplicative information. Code blocks CBs in the TB be collected/grouped into code block groups CBGs, Figs. 4 through Fig. 9 disclose about CBG-level HARQ operation/HARQ process.  The Figs 5, [0052], [0057], Fig. 6, [0063], Fig. 8, [0071], and paragraph [0098] disclose about CRC check/CRC check with CBG bitmap)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Sequans before the filing date of the claimed invention with that of Sun so that wherein each code block comprises a checksum enabling a hybrid automatic repeat request HARQ procedure on a per code block group basis.  The motivation to combine the teachings of Sun would include the (Sun, [0002]-[0004], and [0006]-[0007])

Regarding Claim 11,	 (original): Document Sequans and Sun disclose the method of claim 10, comprising retransmitting the code block groups omitted to be transmitted due to the channel not being clear using a same redundancy version as the omitted transmission would have used.  (Document Sequans, section 2.1 first bullet in the last group of bullets)

Regarding Claim 12,	 (currently amended): Document Sequans and Sun disclose the method of claim 10, comprising matching a transport block comprising code block groups for transmission within the first time interval to channels which are determined by the CCA.  (Document Sequans, URLLC are matched to the channel on which they are transmitted)
 
Regarding Claim 13,	 (currently amended): Document Sequans and Sun disclose the method of claim 10, wherein the mapping of code block groups for a receiver comprises aligning the code block groups to adjacent channels.  (Document Sequans, It is implicit from the figures that the channels/carriers used for transmission of specific code blocks are adjacent)
  
Regarding Claim 14,	 (currently amended): Document Sequans and Sun disclose the method of claim 13, comprising applying multiple- input-multiple-output MIMO (Document Sequans, MIMO layers are regarded as just another resources used for transmission, such as f or t as in the Document Sequans)
 
Regarding Claim 15,	 (currently amended): Document Sequans and Sun disclose the method of claim 13, comprising providing control signals to receivers about code block group alignment.  (Document Sequans, section 2.1, last paragraph explaining CBG granularity)

Regarding Claim 16,	 (currently amended): Document Sequans and Sun disclose the method of claim 10, comprising applying guard bands between the channels at initial mapping of the code block groups to the channels.  (Document Sequans, Usage of guard bands is well known in the art)
  
Regarding Claim 17,	 (original): Document Sequans and Sun disclose the method of claim 16, further arranged to omit guard bands between adjacent clear channels at further transmissions when mapping of the code block groups to the channels when result of CCA is known for the first time interval. (Document Sequans, Guard bands, adjacent channels, mapping of the code block groups, CCA, time interval are well known in the art)

Regarding Claim 18,	 (currently amended): Document Sequans and Sun disclose the method of claim 10, wherein the mapping of the code block groups to a wideband (Document Sequans, Mapping f resources and then t resources or vice versa are equally possible design options)
  
Regarding Claim 19,	 (currently amended): Document Sequans discloses a non-transitory computer readable storage medium comprising instructions which, when executed on a processor of a network node, causes the network node to perform a method, wherein the network node is arranged to provide communication at least in an unlicensed band where clear channel assessment (CCA) is required before transmissions (Document Sequans, A clear channel assessment (CCA) is performed based on the priority of the data that are to be scheduled for a transmission – it is checked whether the channel is clear or not occupied by some other data transmission, as on section 1, and Figs. 1 to 3), wherein the unlicensed band comprises a plurality of carriers, or sets of carriers, defining channels, and wherein the method comprises: (Document Sequans, Figs. 1 to 3, the f axis)
preparing code block groups comprising code blocks from transport blocks, which transport blocks each comprises a payload intended for a respective receiver (Document Sequans, Figs. 1 to 3, f-t resources are occupied by codeblock groups (CBGs) for different receivers), 
Document Sequans, eMBB data are mapped on to consecutive f and t resources as in Figs. 1 to 3)
assessing whether the channels, respectively, are clear (Document Sequans, upon arrival of the URLLC data and their scheduling for transmission, it is clear that that the channel is not clear, but occupied by URLLC, data that are puncturing eMBB data, as on Fig. 2, section 3.1, the eMBB data will therefore have to be re-transmitted using other resources), and transmitting the code block groups mapped on the channels which are clear and omitting transmissions of code block groups mapped on channels that are not clear, wherein the assessment and the transmissions are performed within a first time interval; and  (Document Sequans, the period of eMBB data is the first period for example between the first two control blocks)
transmitting code blocks groups omitted to be transmitted using the HARQ procedure for retransmission prior receiving a non-acknowledgement (NAK) from a respective receiver of the code block group.  (Document Sequans, Fig. 2, Re-transmission of corrupted eMBB data before HARQ feedback, the HARQ feedback denoted as HARQ ACK/NACK, Fig. 2)
Document Sequans do not explicitly disclose following:
wherein each code block comprises a checksum enabling a hybrid automatic repeat request HARQ procedure on a per code block group basis; 
However, Sun discloses following:
(Sun, Abstract, The reference is directed to HARQ methods for code block group based transmission and discloses about code block (CB), code block groups (CBGs), and HARQ methods, Fig. 1, [0034], HARQ process, [0045]-[0046] HARQ operation at CBG-level, [0047] Enables more efficient use of resources and potentially reduces latency associated with the transmission and processing of duplicative information. Code blocks CBs in the TB be collected/grouped into code block groups CBGs, Figs. 4 through Fig. 9 disclose about CBG-level HARQ operation/HARQ process.  The Figs 5, [0052], [0057], Fig. 6, [0063], Fig. 8, [0071], and paragraph [0098] disclose about CRC check/CRC check with CBG bitmap)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Sequans before the filing date of the claimed invention with that of Sun so that wherein each code block comprises a checksum enabling a hybrid automatic repeat request HARQ procedure on a per code block group basis.  The motivation to combine the teachings of Sun would include the teachings on CBs, CBGs, and HARQ process/operation based on CBG-level.  It would improve latency, reliability, and security.  (Sun, [0002]-[0004], and [0006]-[0007])

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463